37 So.3d 397 (2010)
A.J., Appellant,
v.
DEPARTMENT OF CHILDREN & FAMILY SERVICES, Appellee.
No. 3D10-623.
District Court of Appeal of Florida, Third District.
July 7, 2010.
Joseph P. George, Criminal Conflict & Civil Regional Counsel, Third Region, Richard F. Joyce, Chief Assistant Regional Counsel, and Carol J. Gillespie, Assistant Regional Counsel, for appellant.
Karla Perkins, Children Legal Services Appellate Counsel, for appellee.
Before GERSTEN, LAGOA, and SHEPHERD, JJ.
PER CURIAM.
CONFESSION OF ERROR
Based on the Department of Children & Family Services' confession of error, we reverse and remand this matter to the lower tribunal for further proceedings.
Reversed and remanded.